United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 02-4112
                                      ___________

James Kenneth Anderson,                    *
                                           *
              Appellant,                   *
                                           * Appeal from the United States
       v.                                  * District Court for the Western
                                           * District of Arkansas.
Judy C. Langley,                           * [UNPUBLISHED]
                                           *
              Appellee.                    *
                                      ___________

                            Submitted: April 14, 2003
                                Filed: May 12, 2003
                                     ___________

Before LOKEN, Chief Judge, BYE, and MELLOY, Circuit Judges.
                              ___________

PER CURIAM.

       Arkansas inmate James Kenneth Anderson appeals the district court’s1
preservice dismissal of his 42 U.S.C. § 1983 action under 28 U.S.C. § 1915(e)(2)(B).
We grant Anderson’s motion to appeal in forma pauperis, and we leave to the district
court the details of calculating the initial partial appellate filing fee, and the collection



       1
       The Honorable Harry F. Barnes, United States District Judge for the Western
District of Arkansas, adopting the report and recommendations of the Honorable
Bobby E. Shepherd, United States Magistrate Judge for the Western District of
Arkansas.
of the balance of the appellate filing fee in installments. See Henderson v. Norris,
129 F.3d 481, 484-85 (8th Cir. 1997) (per curiam).

      Having carefully reviewed the record, see Moore v. Sims, 200 F.3d 1170, 1171
(8th Cir. 2000) (per curiam) (de novo standard of review), we summarily affirm the
dismissal of the action. See 8th Cir. R. 47A(a).

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-